Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 1 of 18 Pageid#: 525




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

  ARNOLD J. MORALES MANCIA,                    )
                                               )
                   Plaintiff,                  )      Case No. 7:19CV00625
                                               )
  v.                                           )      OPINION AND ORDER
                                               )
  MARCUS ELAM, ET AL.,                         )      JUDGE JAMES P. JONES
                                               )
                   Defendants.                 )

       Arnold J. Morales Mancia, Pro Se Plaintiff; Stacie A. Sessoms, OFFICE OF THE
 ATTORNEY GENERAL, CRIMINAL JUSTICE & PUBLIC SAFETY DIVISION, Richmond,
 Virginia, for Defendants.

       In this action under 42 U.S.C. § 1983, the defendants have filed a Motion for

 Summary Judgment, to which the plaintiff, a Virginia inmate proceeding pro se, has

 responded. Finding the motion ripe for consideration, and having carefully reviewed

 the record, I conclude that summary judgment for the defendants must be granted.

                                 I. BACKGROUND.

       When his claims arose, Arnold J. Morales Mancia was an inmate in the

 custody of the Virginia Department of Corrections (“VDOC”), incarcerated at Red

 Onion State Prison. The defendants are Marcus Elam, Jeffery Kiser, Larry Collins,

 and M. L. Counts.     Morales Mancia alleges three claims related to a prison

 disciplinary proceeding conducted by defendant Counts: (1) Counts deprived

 Morales Mancia of due process by refusing to obtain an inmate witness statement he
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 2 of 18 Pageid#: 526




 requested and refusing to review surveillance camera video footage; (2) Counts

 showed bias against Morales Mancia; and (3) Collins, Kiser, and Elam failed to

 correct these due process violations on appeal. As relief, Morales Mancia seeks

 expungement of the disciplinary conviction and monetary relief.

       Based only on the allegations of the Complaint, I earlier denied the

 defendants’ Motion to Dismiss as to these claims. Morales Mancia v. Elam, No.

 7:19CV00625, 2020 WL 4572359, at *3 (W.D. Va. Aug. 7, 2020). Now, on

 summary judgment, I reviewed submitted evidence from the defendants, which

 includes Hearing Officer Counts’ affidavit, documentation from the disciplinary

 proceedings, and an audio recording of the disciplinary hearing. That evidence

 shows as follows.

       On May 2, 2018, Morales Mancia was served a Disciplinary Offense Report

 (“DOR”), charging him with a Disciplinary Offense Code 137A — lewd or obscene

 acts directed toward or in the presence of another. The DOR charged:

       On 5/2/2018 at approximately 10:45 A.M., I nurse A. Mullins entered
       C 1 pod, Prea, [Prison Rape Elimination Act] announcement made.
       Offender Morales #1365205, C-103 was up on his sink in the window
       with penis in hand facing my direction. I, A. Mullins told the offender
       to get down, he refused, I told him a 2nd time, he still refused until the
       officers got to his cell.

 Counts Aff. Enclosure B, Disciplinary Offense Rep. 50, ECF No. 30. Morales

 Mancia was also advised of his due process rights. For a Category I offense, he had

 the right to question the reporting officer in person. He also exercised his rights to
                                          -2-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 3 of 18 Pageid#: 527




 request other witnesses or statements and documentary evidence, to receive 24-

 hours’ notice to prepare for the hearing, and to appear at the hearing. Although

 Morales Mancia refused to sign the DOR, he received the forms to request witnesses

 and evidence.

        Morales Mancia’s hearing was scheduled for May 7, 2018, and then

 rescheduled two times because a staff member or witness was unavailable. On June

 8, 2018, defendant Counts served as the Disciplinary Hearing Officer (“DHO”) and

 conducted the disciplinary proceedings on the Offense Code 137A charge. Counts

 opened the hearing by reading the charge into the record. She advised Morales

 Mancia of his rights, recognized his request for and appointment of a staff advisor,

 confirmed that Morales Mancia had had time to go over his supporting

 documentation with his advisor, and confirmed that Morales Mancia had no

 questions about his due process rights. Counts asked Morales Mancia how he pled,

 and he stated not guilty.

        Counts then addressed Morales Mancia’s first Witness Request form, which

 sought a statement from inmate Austin Eckert. Morales Mancia alleged that Eckert

 was at his cell door when Nurses Mullins and Cantrell1 were in Morales Mancia’s

 pod. Morales Mancia believed Eckert would state that Nurse Cantrell was standing



        1
             In various submissions, this individual is referred to as Nurse Cantrell or Nurse
 Contrell.
                                               -3-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 4 of 18 Pageid#: 528




 near the pod office, making it impossible for Nurse Mullins to see straight into the

 cell door window to the sink in C103, Morales Mancia’s cell. Morales Mancia thus

 wanted Eckert to provide evidence impeaching Nurse Mullins’ credibility. DHO

 Larry Mullins, in preparation for a previously scheduled hearing time, had

 determined that Eckert’s testimony was not relevant and refused to obtain a

 statement from him. Counts stated that she agreed with DHO Mullins’ decision. In

 Counts’ affidavit, she states that she believed Eckert could not have reliable

 information about where Morales Mancia was inside his cell and where Nurse

 Contrell was in the pod, because Eckert was housed in C123 — on the same wall as

 Morales Mancia’s C103, but on the floor above it.         Based on this locational

 information, Counts avers that Eckert’s testimony was irrelevant to the proceedings.

       At the hearing, Counts next addressed Morales Mancia’s form requesting

 documentary evidence, which asked for review of footage from the C1 pod cameras.

 Counts considered this request and determined that it was not seeking documentary

 evidence. At the time of Morales Mancia’s hearing in June 2018, the VDOC did not

 classify video footage as documentary evidence, and inmates could not review pod

 video footage during disciplinary hearings because of security concerns. Counts

 explained to Morales Mancia that if she needed to review the video, she had authority

 to do so during the hearing. She states in her affidavit, however, that the requested

 camera footage would not have showed the inside of Morales Mancia’s cell, so it


                                          -4-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 5 of 18 Pageid#: 529




 would not have showed whether Morales Mancia was masturbating towards Nurse

 Mullins as charged, or not.

       Counts also advised Morales Mancia that the written questions on his

 Reporting Officer Request form were not relevant. Counts explained that because

 the charge was a Category I offense, Mullins as the reporting officer would be

 present at the hearing for Morales Mancia to question in person.

       Counts determined that Morales Mancia’s requested Witness Statement from

 Officer Phillips was relevant. Morales Mancia believed Phillips would testify that

 by the time he arrived at Morales Mancia’s cell, he saw the inmate working out and

 not masturbating toward the nurse. Counts Aff. ¶19, ECF No. 30. Specifically,

 Phillips’ statement was that

       [o]n 5/2/18, at approximately 10:45 a.m., I CO Philips was conducting
       pill pass with Nurse A. Mullins in C-1 pod. At this time, Nurse Mullins
       told me that Offender Morales was standing on his sink with his penis
       in his hand masturbating in her direction. I then approached the
       offender’s cell door and observed the offender exercising. While I did
       not witness the offender masturbating towards Nurse Mullins, the
       offender did apologize to me when I approached him later in the day.

 Id. at ¶20. Phillips testified at the hearing that his statement was correct. When

 Counts asked Morales Mancia if he had any questions for Phillips, Morales Mancia

 answered that he did not.

       Counts then asked Nurse Mullins, as the reporting officer, to verify that the

 information in her written statement was correct. Nurse Mullins did so and asked


                                         -5-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 6 of 18 Pageid#: 530




 that her statement be considered as her testimony. Counts then read Nurse Mullins’

 statement into the record. Nurse Mullins verified that Morales Mancia was the

 inmate she had observed in her report. Counts then asked Morales Mancia if he had

 any questions for Nurse Mullins. Morales Mancia complained that Counts had

 rejected his written questions for Nurse Mullins as irrelevant. Counts asked Morales

 Mancia what his question was. Morales Mancia contended that his written questions

 were relevant, arguing that from where Nurse Mullins was standing in the pod area,

 there was no way she would have been able to see inside his cell to observe him

 masturbating. He did not ask the nurse any questions, however. Counts asked

 Morales Mancia if that argument was his statement. Morales Mancia responded by

 asking why he was having a hearing 34 days after the incident. Counts explained

 that authorized continuances had pushed back the hearing date, based on the

 unavailability of the reporting officer or witnesses.

       At this point, Counts asked Morales Mancia if he had anything else he wanted

 her to consider. He repeated that he wanted her to review footage from the four

 cameras in the pod and to ignore the testimony of Nurse Mullins and Officer Phillips

 as witnesses.

       Counts found Morales Mancia guilty of the offense charged. She stated her

 reasons in writing as follows:

       Nurse Mullins testified that as she entered C-1 pod the Prea
       announcement was made. Offender Morales #1365205 was seen on his
                                           -6-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 7 of 18 Pageid#: 531




       sink with penis in hand facing her direction. Nurse Mullins told the
       offender to get down twice, both times he refused until the officers got
       to his cell. Offender denied committing this offense. I[,] IHO Counts[,]
       determined positive identification was made of the offender and the
       actions observed by Nurse Mullins. I find the actions were intentional
       and were considered to be lewd. Guilty decision rendered.

 Counts Aff. Enclosure B, Decision of Hr’g Officer 51, ECF No. 30.

       Counts asked Morales Mancia if there was any other information he wished

 her to consider regarding the appropriate penalty, and he suggested six months with

 no telephone privileges, which had been the prehearing penalty offer he had rejected.

 Instead, Counts determined that a $15 fine was the appropriate penalty for Morales

 Mancia’s offense. Morales Mancia received an appeals packet, and the hearing

 concluded.

       In Morales Mancia’s appeals, he offered a more complete account of the

 events of May 2, 2018, than he had during the disciplinary hearing itself:

       I have no knowledge of such incident reported by Nurse Ms. Mullins
       because at the time she was in C1 pod I didn’t know she was in C1 pod
       due to the fact that I was in the back of the cell doing my daily routine
       as I do from Monday through Friday. I start working out from 9:00 AM
       to 11:00 AM until lunch tray arrive to cell. So every knowledge that I
       have about where Ms. Mullins along with Nurse Ms. C[a]ntrell were
       standing up and what they were doing on that date . . . I got it from
       offender Austin Eckert.

 Compl. Ex. 4 at 4, ECF No. 1-1. Morales Mancia also stated on appeal that Eckert

 would have testified that he did not hear Nurse Mullins telling Morales Mancia to

 get down from the sink, and that Officer Phillips also did not mention hearing any


                                          -7-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 8 of 18 Pageid#: 532




 such orders from the nurse. At all levels of appeal, however, the reviewers (Collins,

 Kiser, and Elam) found no due process violations and upheld Counts’ findings.

       On summary judgment, the defendants argue that they are entitled to qualified

 immunity and that Morales Mancia received all due process protections to which he

 was entitled. Morales Mancia contends that Counts denied him due process by

 refusing his requested inmate witness statement and his request for review of video

 to bolster that witness’s testimony.

                                   II. DISCUSSION.

       The court should grant summary judgment only when the pleadings,

 declarations or affidavits, and the record reveal that “there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a); Celotex Corp. v. Catrett ex rel. Catrett, 477 U.S. 317, 322–23

 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine

 dispute of fact for trial exists “if the evidence is such that a reasonable jury could

 return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. On summary

 judgment, if there is a genuine dispute of fact, the court must view the facts and the

 reasonable inferences to be drawn from the facts in the light most favorable to the

 party opposing the motion. Scott v. Harris, 550 U.S. 372, 380 (2007).

       When a motion for summary judgment is made and is properly supported by

 affidavits and other appropriate evidence, the nonmoving party may not rest on the


                                          -8-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 9 of 18 Pageid#: 533




 mere allegations or denials in his pleadings. Anderson, 477 U.S. at 256. Instead,

 the nonmoving party must respond by affidavits or otherwise and present specific

 facts from which a jury could reasonably find in his favor. Id. at 256–57.

       The Due Process Clause of the Fourteenth Amendment provides that “[n]o

 State shall . . . deprive any person of life, liberty, or property, without due process

 of law.” U.S. Const. amend XIV § 1. Where a claimant asserts procedural due

 process claims, as Morales Mancia does, the court must first consider whether the

 inmate has asserted a protected interest and, if so, whether he was afforded the

 minimum procedural protections required by the Fourteenth Amendment before he

 was deprived of that interest. Incumaa v. Stirling, 791 F.3d 517, 526 (4th Cir. 2015).

       When a penalty for a disciplinary infraction does not affect the length
       of an inmate’s term of confinement, his constitutionally protected
       liberty interests are generally limited to freedom from restraint that
       imposes atypical and significant hardship on him in relation to the
       ordinary incidents of prison life. See Sandin v. Conner, 515 U.S. 472,
       484 (1995) (holding that disciplinary segregation did not present the
       type of atypical, significant deprivation in which a state might create a
       liberty interest). To demonstrate a protected property interest, an
       inmate must have “an individual entitlement grounded in state law.”
       Couch v. Clarke, 782 F. App’x 290, 292 (4th Cir. 2019) (quoting Logan
       v. Zimmerman Brush Co., 455 U.S. 422, 430 (1982)). Without a
       constitutionally protected interest at stake, then the federal procedural
       protections do not apply. Id. (citing Prieto v. Clarke, 780 F.3d 245, 248
       (4th Cir. 2015)).

 Morales Mancia v. Elam, 2020 WL 4572359, at *2. Because the nature of inmate

 property rights related to disciplinary fines is a contested issue, I denied the

 defendants’ Motion to Dismiss on the asserted ground that a disciplinary fine does
                                           -9-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 10 of 18 Pageid#: 534




  not implicate any federally protected interest. See Wolff v. McDonnell, 418 U.S.

  539, 557 (1974) (finding that analysis as to due process protections for liberty

  interests “parallel[ ] the accepted due process analysis as to property”).

         During prison disciplinary proceedings that threaten an inmate’s federally

  protected interest, he has limited due process rights, including: (1) advance written

  notice of the charges, (2) a hearing before an impartial decision maker, (3) the

  opportunity to call witnesses and present evidence when doing so is not inconsistent

  with institutional safety and correctional concerns, (4) an opportunity for a non-

  attorney advisor, and (5) a written decision setting forth the evidence relied upon

  and the reasons for the disciplinary action. Wolff v. McDonnell, at 563–67; see also

  Lennear v. Wilson, 937 F.3d 257, 269–71 (4th Cir. 2019) (recognizing qualified right

  to individualized consideration of request for access to surveillance camera footage

  in disciplinary hearings, where inmate shows it might aid defense).

         In Lennear, the court of appeals held that an inmate at risk of being deprived

  of good time credits he has earned against his prison sentence has “a qualified right

  to obtain and present video surveillance evidence” as documentary evidence, if it

  does not present particularized security concerns and it aids his defense.2 Lennear,



         2
            In Lennear, the court of appeals held “for the first time in this circuit that inmates
  at risk of being deprived of a liberty interest, like good time credits, have a qualified right
  to obtain and compel consideration of video surveillance evidence. 937 F.3d at 273–74.
  The defendants have not argued here that this ruling in Lennear is inapplicable to this case,
                                                -10-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 11 of 18 Pageid#: 535




  937 F.3d at 273. After an inmate timely requests existing video footage or other

  documentary evidence,

        (1) the government bears the burden of establishing a legitimate
        penological justification for refusing to consider such evidence; (2)
        whether an asserted penological justification warrants denying
        consideration of such evidence must be assessed on a case-by-case
        basis; (3) to the extent consideration of such evidence is denied on
        grounds that the evidence is not pertinent, that determination must be
        made by the hearing officer, not prison officials involved in lodging the
        charge; and (4) before categorically refusing to consider such evidence,
        the government should assess whether any alternative avenues exist for
        permitting consideration of the evidence, in some form, that protect the
        asserted legitimate penological consideration for restricting
        consideration of such evidence.

  Id. Officials may withhold sharing institutional concerns about viewing the video

  footage until the disciplinary hearing is completed, or even until they are defending

  a court action on the matter. Id. at 270. “But if prison officials fail to identify a

  specific safety or correctional concern, courts may not speculate as to the officials’

  potential reasons for denying an inmate access to evidence in order to uphold a

  disciplinary decision.” Id. (internal quotation marks omitted).

        On summary judgment, the defendants assert that Morales Mancia received

  all the due process protections to which he was entitled. I agree. Morales Mancia

  received ample advance notice of the hearing; an opportunity to request witness

  statements or question witnesses in person and to request documentary evidence;


  which involves only a monetary fine. Therefore, without any briefing on the subject, I do
  not find warranted any discussion of this possible distinction.
                                            -11-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 12 of 18 Pageid#: 536




  assistance from a staff advisor; and a written statement of the reasons the hearing

  officer gave for finding him guilty and penalizing him. Morales Mancia does not

  deny that he received these procedural safeguards.

         I also find no evidence that Counts failed to act as an impartial fact finder in

  adjudicating the disciplinary charge. Morales Mancia presents no evidence that

  Counts was involved in the incident at issue, and she followed procedural regulations

  in conducting the hearing, in reaching her verdict, and in stating her reasons for her

  findings. Wolff, 418 U.S. at 571.3 The fact that Counts found that Nurse Mullins’




         3
           In Wolff, the Court declined to find that the hearing committee at issue in that case
  was “not sufficiently impartial to satisfy the Due Process Clause.” 418 U.S. at 571.
  Specifically, the Court noted that the committee consisted of administrative officers; the
  committee adjudicated only those cases that had already been investigated by officials; the
  committee was not given unlimited discretion, but was required to “operate within the
  principles stated in the controlling regulations,” which included consideration of all the
  circumstances and required that “disciplinary measures will be taken only at such times
  and to such degrees as are necessary to regulate and control a man’s behavior within
  acceptable limits and will never be rendered capriciously or in the nature of retaliation or
  revenge.” Id. (internal quotation marks omitted).

          Counts adjudicated Morales Mancia’s charge only after a supervisory officer signed
  off on it. Counts also followed closely the disciplinary regulations while adjudicating the
  charge. Morales Mancia complains that Counts gave the Reporting Officer’s account more
  weight than his evidence, because Counts allegedly failed to investigate whether a PREA
  announcement was recorded in pod logbooks. It is not disputed, however, that in
  preparation for the hearing, the charged inmate has an opportunity to request documentary
  evidence such as the pod logbook to present in his defense. The fact that Morales Mancia
  failed to do so before the hearing does not have any bearing on whether Counts was or was
  not an impartial fact finder as required by due process principles under Wolff, and as stated,
  I find no evidence that she failed to act as an impartial fact finder.

                                               -12-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 13 of 18 Pageid#: 537




  statement and other evidence weighed in favor of guilt does not, as Morales Mancia

  argues, show that Counts was biased against Morales Mancia.4

         Counts denied Morales Mancia’s request for a witness statement from Eckert.

  In her affidavit in this case, she explains why. Eckert’s cell was on the second tier

  of the pod on the same wall where Morales Mancia’s first tier cell was. Thus, Counts

  reasoned that Eckert, from his top tier cell, had no reliable, personal information to

  offer about where Morales Mancia was in his cell on the bottom tier or where Nurse

  Contrell was on the pod floor. I find this reasoning to be sound.


         4
            Morales Mancia presents evidence obtained during discovery in this case that
  certain prison logs did not include record of a PREA announcement being made before
  Nurse Mullins entered his pod that day. Morales Mancia failed to request this documentary
  evidence in preparation for the hearing itself, however. Thus, Counts did not have such
  documentation before her when she ruled that Morales Mancia was guilty. See Lennear,
  937 F.3d at 274–75 (“[I]f an inmate fails to request access to or consideration of
  documentary evidence before or during a disciplinary hearing, then prison officials’ failure
  to disclose or consider such evidence does not amount to a denial of due process.”).

          Morales Mancia also presented extensive additional evidence during his
  disciplinary appeal that he did not present to Counts, including suggestions that another
  female staff member had influenced Nurse Mullins to write the charge against Morales
  Mancia and had perhaps convinced Counts to find him guilty. Because Wolff did not
  recognize a due process right for an appeal from a disciplinary conviction, I need not
  consider this additional evidence, because its effect, or lack thereof, on the outcome of the
  appeal proceedings did not implicate any constitutionally protected right. See Brown v.
  Angelone, 938 F. Supp. 340, 345 (W.D. Va. 1996) (explaining that “Wolff did not mandate
  that prison officials provide inmates with an appeal of disciplinary hearing findings,” where
  court had already determined no due process violations had occurred during those
  disciplinary proceedings). Finally, while state regulations may require more stringent
  procedural protections than the Constitution, “a state’s failure to abide by its own law as to
  procedural protections is not a federal due process issue.” Id. at 344 (citing Riccio v. Cnty.
  of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990). Thus, Morales Mancia’s contentions that
  prison officials did not follow all VDOC regulations do not give rise to any separate due
  process claim cognizable under § 1983.
                                               -13-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 14 of 18 Pageid#: 538




        Similarly, Counts reasoned that the video footage was not pertinent to the

  events charged against Morales Mancia. Morales Mancia wanted the video to

  corroborate Eckert’s statement about where the two nurses were standing in the pod.

  Counts has specifically noted, however, that Eckert’s testimony itself was not

  relevant, given his inability to see Morales Mancia’s cell. Moreover, Counts found

  that none of the video footage, which would show only the pod area, could show

  what Morales Mancia was doing inside his cell when Nurse Mullins observed him.

  While Counts as the hearing officer has presented this explanation only after the

  hearing, the timing of her justification for not reviewing the video is not relevant to

  my due process analysis in this case. Lennear, 937 F.3d at 270. Moreover, I

  conclude that Counts’ determination that the video was irrelevant eliminated the

  need for the State to show any other legitimate penological justification for her

  refusing to consider such evidence in this case. Id. at 273. For these reasons, I do

  not find that Counts violated Morales Mancia’s due process rights by refusing to

  review the video footage.5

        The defendants also argue that the evidence on which Counts relied was

  sufficient for due process purposes under Superintendent v. Hill, 472 U.S. 445, 456



        5
          Based on this determination, I also find without merit Morales Mancia’s motion
  seeking a spoliation sanction against the defendants in light of any evidence that the
  defendant was prejudiced. See, e.g., Johns v. Gwinn, 503 F. Supp. 3d 452, 469–70 (W.D.
  Va. 2020). Accordingly, I will deny Morales Mancia’s spoliation motion, ECF No. 36.
                                           -14-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 15 of 18 Pageid#: 539




  (1985) (holding that if some evidence in the record supports guilt finding, due

  process is satisfied). I agree.

        Addressing the sufficiency of the evidence under Hill “does not require

  examination of the entire record, independent assessment of the credibility of

  witnesses, or weighing of the evidence. Instead, the relevant question is whether

  there is any evidence in the record that could support the conclusion reached by the

  disciplinary board.”     Hill, 472 U.S. at 455–56.      “The fundamental fairness

  guaranteed by the Due Process Clause does not require courts to set aside decisions

  of prison administrators that have some basis in fact.” Id. at 456.

        At Morales Mancia’s hearing, as reflected on the audio tape of the proceeding,

  when considered as a whole, the evidence presented weighed more heavily in favor

  of a finding of guilt than otherwise: Nurse Mullins reported that she saw Morales

  Mancia masturbating in her direction and failing to stop after being twice told to do

  so; Morales Mancia did not question Nurse Mullins at all about this account; Morales

  Mancia failed to make a statement about what he was doing during the time in

  question; Officer Phillips reported what Nurse Mullins told him about Morales

  Mancia masturbating, but said he observed the inmate exercising when he reached

  Morales Mancia’s cell; Phillips reported that Morales Mancia later apologized, but

  again, Morales Mancia did not question the witness about this purported apology.

  Certainly, some evidence in the record supported Counts’ ruling that Morales


                                           -15-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 16 of 18 Pageid#: 540




  Mancia was guilty of the charged offense of directing a lewd act (masturbating)

  toward a person (Nurse Mullins). Thus, I conclude that the evidentiary due process

  requirements were satisfied.

        Finally, I agree that the defendants in their individual capacities have qualified

  immunity against Morales Mancia’s claims for monetary damages.

               The doctrine of qualified immunity shields government officials
        from civil damages liability “so long as their conduct ‘does not violate
        clearly established statutory or constitutional rights of which a
        reasonable person would have known.’” Mullenix v. Luna, 577 U.S. 7,
        11, 136 S. Ct. 305, 193 L. Ed. 2d 255 (2015) (per curium) (quoting
        Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d
        565 (2009)). “To determine whether a complaint should survive a
        qualified-immunity based motion to dismiss, [courts] exercise ‘sound
        discretion’ in following the two-prong inquiry set forth by the Supreme
        Court . . . .” Ray v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). Under
        the first prong, the court considers whether the facts alleged by the
        plaintiff establish that the defendants violated a constitutional right.
        Meyers v. Balt. Cnty., 713 F.3d 723, 731 (4th Cir. 2013) (citing Saucier
        v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001)).
        Under the second prong, the court determines “whether the right at
        issue was ‘clearly established’ at the time of the [defendants’] conduct.”
        Id. (quoting Saucier, 533 U.S. at 201, 121 S. Ct. 2151). Officials are
        entitled to qualified immunity if either prong is not satisfied by the
        plaintiff. Pearson, 555 U.S. at 244–45, 129 S. Ct. 808; see also
        Cybernet, LLC v. David, 954 F.3d 162, 169 (4th Cir. 2020)
        (“Specifically, to defeat a qualified immunity defense, a plaintiff must
        show that ‘(1) the defendant violated the plaintiff’s constitutional
        rights, and (2) the right in question was clearly established at the time
        of the alleged violation.’”) (quoting Adams v. Ferguson, 884 F.3d 219,
        226 (4th Cir. 2018)).

  Sigma Lambda Upsilon/Senoritas Latinas Unidas Sorority, Inc. v. Rector & Visitors

  of Univ. of Va., 503 F. Supp. 3d 433, 443–44 (W.D. Va. 2020). The defendants


                                           -16-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 17 of 18 Pageid#: 541




  argue that Morales Mancia cannot defeat the second prong of the qualified immunity

  analysis.

        I find this argument to be well taken. As another judge of this court has held,

        the Fourth Circuit has not yet addressed this issue in a published
        decision, and that some courts disagree on whether Sandin’s analysis
        — requiring that the particular hardship be “atypical and significant”
        — applies in the context of property deprivations, given that Sandin
        addressed whether a particular deprivation implicated a protected
        liberty interest.

  Bowling v. Clarke, No. 7:19CV00453, 2020 WL 4340944, at *5 (W.D. Va. July 28,

  2020) (Conrad, J.). On the other hand, district courts in the Fourth Circuit have held

  in unpublished opinions that a small monetary fine does not pose an atypical and

  significant hardship on a plaintiff inmate so as to trigger federal due process

  protections during disciplinary proceedings. See, e.g., Roscoe v. Kiser, No. 7:18-

  CV-00332, 2020 WL 4677520, at *3 (W.D. Va. Aug. 12, 2020).

        To determine whether the law was clearly established for qualified immunity

  purposes, a court “‘ordinarily need not look beyond the decisions of the Supreme

  Court, [the] court of appeals, and the highest court of the state in which the case

  arose.’” Lefemine v. Wideman, 672 F.3d 292, 298 (4th Cir. 2012) (quoting Edwards

  v. City of Goldsboro, 178 F.3d 231, 251 (1999)), vacated on other grounds, 568 U.S.

  1 (2012). No such court had held, as of June 2018, that a small fine imposed on a

  prisoner for a disciplinary infraction, like the $15 fine in Morales Mancia’s case, did

  or did not trigger due process protections.
                                           -17-
Case 7:19-cv-00625-JPJ-PMS Document 43 Filed 09/13/21 Page 18 of 18 Pageid#: 542




        Based on the foregoing, I conclude that it was not clearly established that a

  small, monetary fine triggers federal due process protections during prison

  disciplinary proceedings. Therefore, the defendants in this case are entitled to

  summary judgment on the ground of qualified immunity against Morales Mancia’s

  claims for monetary damages for alleged due process violations during the

  disciplinary proceedings.

                                  III. CONCLUSION.

        For the reasons stated, it is hereby ORDERED that the defendants’ Motion

  for Summary Judgment, ECF No. 27, is GRANTED, and Morales Mancia’s motion

  seeking a spoliation sanction against the defendants, ECF No. 36, is DENIED.

        A separate Judgment will enter herewith.

                                                ENTER: September 13, 2021

                                                /s/ JAMES P. JONES
                                                Senior United States District Judge




                                         -18-
